 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5         UNITED STATES OF AMERICA,

 6                              Plaintiff,
                                                         CR99-607 TSZ
 7            v.
                                                         ORDER
 8         TIFFANY FLORENCE SARDEN,

                                Defendant.
 9

10         Upon the application of Paul Standfield, on behalf of Oak Point Partners, LLC

11 (“Applicant”), seeking payment of $85.74 representing funds previously unclaimed by

12 Hollywood Entertainment, and it appearing from the application and supporting

13 documentation that Applicant is entitled to the unclaimed funds, the Court now orders

14 that the Clerk disburse $85.74, as well as any future restitution payments toward the

15 obligation owed to Hollywood Entertainment, to Applicant at the following address:

16                 Oak Point Partners, LLC
                   P.O. Box 1033
17                 Northbrook, IL 60065-1033

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 15th day of February, 2019.

21

22
                                                     A
                                                     Thomas S. Zilly
23                                                   United States District Judge

     ORDER - 1
